DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on October 28, 2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 





The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nabity (US 2020/0039103).

With respect to claim 1, Nabity discloses a quilting template for cutting fabric pieces comprising a first template (70, 76) having a triangle shape, wherein the first template comprises an equilateral triangle with three straight edges (See Figure 2B) ; and a second template (72, 78) having a trapezoid shape, wherein said second template comprises a first straight edge and a second straight edge that run parallel to each other, wherein the first straight edge is longer than the second straight edge; further comprising two straight edges that connect the first straight edge to the second straight edge (See Figure 2B).  

Referring to claim 2, Nabity sets forth a device wherein the first template (70, 76) having a triangle shape includes markings (14) or sewing lines (36, 44, 46, 48) that run along the three straight edges.  





In regards to claim 3, Nabity teaches a device wherein the markings (14) or sewing lines (36, 44, 46, 48) run 1/8" to 1/4" from the three straight edges (See Figure 2B).  



With regards to claim 5, Nabity discloses a triangle quilting pattern further comprising a triangle fabric piece (Figures 3D, 3E) formed from the first template; a first trapezoid fabric piece formed from the second template sewn to a first side of the triangle fabric piece (Figures 3D, 3E); a second trapezoid fabric piece formed from the second template sewn to a second side of the triangle fabric piece (Figures 3F, 3G); and a third trapezoid fabric piece formed from the second template sewn to a third side of the triangle fabric piece (Figures 3H, 3I).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McCormick (US Pub. No. 2016/0279819) discloses a quilting system comprising various triangular shaped templates (Figure 5) but fails to teach a trapezoidal shaped template. 
Massey et al. discloses a quilting tool comprising a first triangular template (10) and a second pentagon template (70).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
April 2, 2021




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861